PER CURIAM
Appellant seeks reversal of an order committing him for a period not to exceed 180 days. ORS 426.130. Appellant contends that the trial court erred in concluding that, as a result of a mental disorder, he is unable to provide for his basic personal needs and is not receiving such care as is necessary for his health or safety. See ORS 426.005(l)(f)(B). The state concedes that the record does not contain legally sufficient evidence to support the involuntary commitment and that the trial court’s order should be reversed. We agree and accept the state’s concession.
Reversed.